  Case 1:19-cr-00097-VM Document 59 Filed 02/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                2/2/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               19 CR 97(VM)
          -against-              :                  ORDER
                                 :
ABRAHAM HERNANDEZ,               :
                                 :
                   Defendant.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      The trial in this matter, currently scheduled to begin
on March 15, 2021 is hereby rescheduled. Trial in this matter
shall be scheduled to begin on July 26, 2021 at 9:00 a.m.
      All parties to this action have informed the Court of
their consent to an exclusion of time from the Speedy Trial
Act until July 26, 2021.
      It is hereby ordered that time until July 26, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The   value   of    this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:     New York, New York
           02 February 2021
